DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 3/22/2021 has been entered. Claims 1-20 
are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or 
in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Jung et al. (Jung et al. – 2021/0050651; herein after referred to as “Jung”).
Regarding claim 1, Jung discloses an antenna module comprising (Jung; figures 1, 2A, 
8; par. 0058 – antenna module 1, mobile phone with a plurality of antenna modules 1): 
a wiring structure including a plurality of insulating layers, a plurality of wiring layers,
and a plurality of via layers (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068, 0110 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100, vias 18 and 131); 
an antenna disposed on an upper surface of the wiring structure (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100); and 
an encapsulant disposed on the upper surface of the wiring structure and covering at least a portion of the antenna, wherein an uppermost wiring layer of the plurality of wiring layers is connected to the antenna through a connection via of an uppermost via layer of the plurality of via layers, and wherein the connection via penetrates at least a portion of the encapsulant (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100).  
Regarding claim 2, Jung discloses the antenna module of claim 1, wherein an upper surface of an uppermost insulating layer of the plurality of insulating layers is disposed on a level the same as a level of an upper surface of the uppermost wiring layer (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16).  
Regarding claim 3, Jung discloses the antenna module of claim 1, wherein the antenna includes a dielectric body, an antenna pattern disposed on an upper surface of the dielectric body, and a pad pattern disposed on a lower surface of the dielectric body, and wherein the connection via is connected to the pad pattern (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16; par. 0083, 0084 – dielectric layer 1356a, antenna 100 on top of the dielectric layer, the core via 1360 under the dielectric layer to connect to electrical connection structure 1340a).  
Regarding claim 9, Jung discloses the antenna module of claim 1, further comprising: a core structure disposed on the upper surface of the wiring structure, spaced apart from the antenna, and surrounding at least a portion of a side surface of the antenna (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16; par. 0083, 0084 – dielectric layer 1356a, antenna 100 on top of the dielectric layer, the core via 1360 under the dielectric layer to connect to electrical connection structure 1340a).  
Regarding claim 10, Jung discloses the antenna module of claim 9, wherein the core structure has a through-hole in which the antenna is disposed (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16; par. 0083, 0084 – dielectric layer 1356a, antenna 100 on top of the dielectric layer, the core via 1360 under the dielectric layer to connect to electrical connection structure 1340a).  
Regarding claim 12, Jung discloses the antenna module of claim 1, further comprising: an electronic component disposed on a lower surface of the wiring structure, and connected to at least a portion of a lowermost wiring layer of the plurality of wiring layers, wherein the electronic component includes at least one of a power management integrated circuit or a radio frequency integrated circuit (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16; par. 0083, 0084 – dielectric layer 1356a, antenna 100 on top of the dielectric layer, the core via 1360 under the dielectric layer to connect to electrical connection structure 1340a; par. 0055, 0058 – electronic device 50, RF frequency).  
Regarding claim 13, Jung discloses the antenna module of claim 12, further comprising: a connection structure disposed side by side with the electronic component on the lower surface of the wiring structure and connected to at least the other portion of the lowermost wiring layer, wherein the connection structure includes at least one of an interpose or a connector (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16; par. 0083, 0084 – dielectric layer 1356a, antenna 100 on top of the dielectric layer, the core via 1360 under the dielectric layer to connect to electrical connection structure 1340a; par. 0055, 0058 – electronic device 50, RF frequency).  
Regarding claim 14, Jung discloses the antenna module of claim 12, further comprising: a shield can disposed on a lower surface of the wiring structure, spaced apart from the electronic component, and surrounding at least a portion of the electronic component (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16; par. 0083, 0084 – dielectric layer 1356a, antenna 100 on top of the dielectric layer, the core via 1360 under the dielectric layer to connect to electrical connection structure 1340a; par. 0055, 0058 – electronic device 50, RF frequency; figure 4E, par. 0121 – shield electrode 120d).  
	Regarding claim 17, Jung discloses an antenna module, comprising: a wiring structure including a plurality of insulating layers, a plurality of wiring layers, and a plurality of via layers; an antenna disposed on an upper surface of the wiring structure; and an encapsulant disposed on the upper surface of the wiring structure and covering at least a portion of the antenna, wherein an uppermost wiring layer of the plurality of wiring layers is connected to the antenna through a connection via of an uppermost via layer of the plurality of via layers, and wherein the encapsulant is disposed in at least a portion of a region between an upper surface of an uppermost insulating layer of the plurality of insulating layers and a lower surface of the antenna (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16; par. 0083, 0084 – dielectric layer 1356a, antenna 100 on top of the dielectric layer, the core via 1360 under the dielectric layer to connect to electrical connection structure 1340a; par. 0055, 0058 – electronic device 50, RF frequency; figure 4E, par. 0121 – shield electrode 120d).  
Regarding claim 18, Jung discloses the antenna module of claim 17, further comprising: a core structure disposed on the upper surface of the wiring structure, spaced apart from the antenna, and surrounding at least a portion of a side surface of the antenna, wherein the encapsulant fills at least a portion of a region between the upper surface of the uppermost insulating layer and a lower surface of the core structure (Jung; figures 1, 2A-2C, 8; par. 0058, 0060, 0061-0068 – antenna module 1, mobile phone with a plurality of antenna modules 1; wiring layer 16, chip antennas 100; par. 0060 – substrate 10 can be formed by alternately stacking at insulating layers 17 and wiring layers 16; par. 0083, 0084 – dielectric layer 1356a, antenna 100 on top of the dielectric layer, the core via 1360 under the dielectric layer to connect to electrical connection structure 1340a; par. 0055, 0058 – electronic device 50, RF frequency; figure 4E, par. 0121 – shield electrode 120d).  
Regarding claim 19, Jung discloses an antenna module, comprising: a wiring structure including a plurality of insulating layers, a plurality of wiring layers, and a plurality of via layers; an antenna disposed on an upper surface of the wiring structure; and an encapsulant disposed on the upper surface of the wiring structure and covering at least a portion of the antenna, wherein an uppermost wiring layer of the plurality of wiring layers is connected to a pad pattern of the antenna disposed on a lower surface of the antenna, and wherein an upper surface of the antenna opposing the lower surface of the antenna is exposed from the encapsulant.  
Regarding claim 20, Jung discloses the antenna module of claim 19, wherein the uppermost wiring layer of the plurality of wiring layers is connected to the lower surface of the antenna through a connection via of an uppermost via layer of the plurality of via layers.  

Allowable Subject Matter
Claims 4-8, 11, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose: 
i. The antenna module of claim 3, wherein an upper surface of the encapsulant is 
disposed on a level the same as a level of an upper surface of the antenna pattern (claim 4; claim 11 recited similar limitations to claim 4)
 	ii. the antenna module of claim 1, wherein the antenna includes a first dielectric layer, a bonding layer disposed on an upper surface of the first dielectric layer, asecond dielectric layer disposed on an upper surface of the bonding layer, a first antenna pattern disposed on the upper surface of the first dielectric layer and buried in the bonding layer, a second antenna pattern disposed on an upper surface of the second dielectric layer and having at least a portion overlapping the first antenna pattern on a plane, a pad pattern disposed on a lower surface of the first dielectric layer, and a feed via penetrating the first dielectric layer and connecting the first antenna pattern to the pad pattern, and wherein the connection via is connected to the pad pattern (claim 5; claim 6-8 dependent on claim 5).  
 	iii. the antenna module of claim 1, wherein the wiring structure includes a first region including a plurality of first insulating layers, a plurality of first wiring layers, and a plurality of first via layers, and a second region including disposed above the first region and including a plurality of second insulating layers, a plurality of second wiring layers, and a plurality of second via layers, and wherein at least a portion of the plurality of first insulating layers includes a material having a dielectric loss factor (Df ) lower than that of at least a portion of the plurality of second insulating layers (claim 15, claim 16 depends on claim 15).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2876